t c summary opinion united_states tax_court william a alexander jr and diane c alexander petitioners v commissioner of internal revenue respondent docket no 23493-15s filed date william a alexander jr and diane c alexander pro sese michael t garrett and matthew a houtsma for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the deficiency is the result of respondent’s determinating that petitioners received dollar_figure in unreported nonemployee compensation and dollar_figure in unreported social_security disability benefits and making corresponding computational adjustments at trial respondent conceded that petitioners received dollar_figure rather than dollar_figure in unreported nonemployee compensation unless otherwise indicated all section references are to the internal_revenue_code code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background the parties filed a stipulation of facts and accompanying exhibits that are incorporated by this reference when they timely filed their petition petitioners husband and wife resided in colorado mr alexander is a former attorney who practiced law in the fields of workers’ compensation and social_security disability matters for approximately years he considers himself an expert in these fields in mr alexander ceased practicing law because he was suffering from serious medical problems and the state of colorado had suspended him from the practice of law on date mr alexander was permanently disbarred from the practice of law mrs alexander is a registered nurse in she worked at the cardiac unit of a local hospital and taught nursing students she used her nursing background to treat mr alexander’s medical problems by mr alexander’s health had improved to the point he was able to work for steven mullens another workers’ compensation attorney messrs alexander and mullens were well known to each other in the workers’ compensation community indeed after mr alexander ceased practicing law most of his former clients were referred to mr mullens’ firm mr mullens was involved in a federal class action lawsuit against wal- mart and concentra health on behalf of all injured colorado residents that had worked for wal-mart mr mullens asked mr alexander to assist him in the litigation even though mr mullens was aware that mr alexander had been disbarred mr alexander agreed to help mr mullens and asked to be paid dollar_figure per week for gas and meals expenses while working on the case mr mullens agreed to mr alexander’s request mr alexander reviewed materials and documents in boxes of wal- mart’s claims adjusters’ files each box was three feet long and one foot wide mr alexander prepared written summaries of each file in an attempt to document mr mullens’ and his beliefs that insurance adjusters working for wal-mart had often dictated the medical_care to be provided by concentra doctors to the injured workers mr alexander worked at mr mullens’ office approximately four hours a day four or five days per week for eight weeks mr alexander estimated he worked hours on the wal-mart litigation mr mullens requested mr alexander to submit a bill for the hours he worked on the case on the eve of trial the lawsuit was settled after completing his wal-mart work mr alexander did private work for mr mullens mr alexander’s work consisted of performing legal research drafting briefs and responses and preparing memoranda for mr mullens during the latter part of it was agreed that mr mullens would pay mr alexander according to the value of the case and the percentage of mr alexander’s contribution mr alexander worked between and hours on mr mullens’ private work in in addition to paying mr alexander dollar_figure in reimbursements dollar_figure a week for eight weeks mr mullens made two payments to mr alexander a dollar_figure check on an unspecified date in which mr alexander at one time characterized as a loan that was ultimately forgiven and at another time as an advance for his private work and a dollar_figure check dated date the dollar_figure check was endorsed by both petitioners with the notation pay to diane c alexander and deposited into petitioners’ joint bank account mr mullens’ office issued a form 1099-misc miscellaneous income to mr alexander for nonemployee compensation totaling dollar_figure respondent concedes that mr alexander received dollar_figure rather than dollar_figure from mr mullens during petitioners claim that they did not receive a form misc from mr mullens mr alexander believed that mr mullens had paid him less than he was worth as an experienced workers’ compensation attorney stating if he had told me that he was paying me this amount of money ie the dollar_figure i would have walked out of the office mr alexander asserts that the payments he received from mr mullens were merely gifts when mr alexander learned that mr mullens had received more than dollar_figure million in legal fees for the wal-mart litigation mr alexander confronted him demanding more money mr alexander testified that in a hysterical telephone conversation mr mullens told mr alexander ‘i don’t owe you a goddamn thing ’ and you know ‘i chose to give you dollar_figure and that’s all i’m going to give you ’ and those were his exact words ‘give you ’ mr alexander followed up the phone call with a letter to mr mullens stating that mr mullens owed him a reasonable wage and when mr mullens’ office mailed the form 1099-misc to an out-of-date address mr alexander believed that the mistake was made deliberately just to be difficult probably in the hopes i wouldn’t get it because he knew i would be in his office in a minute if i got a saying that he had paid me that money at this point we note that mr mullens died before trial and therefore was not available to testify as to his intent gift or compensation in making the payments to mr alexander although he was working for mr mullens mr alexander received dollar_figure in social_security disability benefits in the disability checks were deposited into petitioners’ joint bank account the social_security administration issued a form 1099-g certain government payments documenting these disability benefit payments although petitioners do not remember receiving this form mrs alexander handled the family’s finances she opened the family’s mail balanced the family’s checking account and paid the bills she was well aware of the family’s finances and knew that the checks from social_security as well as the checks from mr mullens were deposited in the family’s checking account petitioners filed a joint form_1040 u s individual_income_tax_return prepared by roy kirmer a certified_public_accountant and petitioners’ longtime tax_return_preparer mrs alexander took the lead in working with mr kirmer to prepare petitioners’ tax_return meeting with him and providing him with documents and necessary records petitioners did not disclose either the social_security disability payments or mr mullens’ payments to mr kirmer thus petitioners’ form_1040 reported only mrs alexander’s wages of dollar_figure in a conversation mr kirmer had with petitioners in mr kirmer first learned that petitioners had received some kind of disability payments since mr kirmer had no specific information about the payments he told petitioners that the payments probably were not taxable but when mr kirmer later learned that the payments were social_security_benefits and therefore taxable he told petitioners t hey the irs will pick that up in the matching program and you’re going to be taxed and you just need to pay it and we are not going to prepare an amended_return at trial mr kirmer stated that if petitioners had informed him of the social_security disability payments he absolutely would have reported the amounts of the payments on the tax_return discussion in an unreported income case such as the instant matter a presumption of correctness attaches to the commissioner’s determination after he provides a minimal evidentiary foundation see rule a 948_f2d_1188 10th cir however we do not decide this case by reference to the placement of the burden_of_proof i mr mullens’ payments to mr alexander sec_61 provides that compensation_for services is included in gross_income for federal_income_tax purposes the parties agree that mr alexander was paid dollar_figure in for performing work for mr mullens respondent determined that these payments were taxable nonemployee compensation petitioners in contrast claim these payments were gifts and thus nontaxable pursuant to sec_102 sec_102 provides that gross_income does not include amounts acquired by gift whether a payment is a gift under sec_102 or gross_income under sec_61 is a factual question see banks v commissioner t c memo 1in certain circumstances the burden_of_proof with respect to factual matters may shift to the commissioner sec_7491 petitioners do not argue that sec_7491 applies herein nor do they show that they met its requirements for shifting the burden_of_proof the supreme court has held that distinguishing a gift from taxable_income does not lend itself to any more definitive statement that would produce a talisman for the solution of concrete cases 363_us_278 the supreme court concluded that the transferor’s intent is the most critical consideration and there must be an objective inquiry into the transferor’s intent id pincite generally the transfer must be made from a ‘detached and disinterested generosity’ ‘out of affection respect admiration charity or like impulses ’ id pincite citations omitted we must make an objective inquiry as to whether what is called a gift amounts to it in reality it scarcely needs adding that the parties’ expectations or hopes as to the tax treatment of their conduct in themselves have nothing to do with the matter id pincite citations omitted in applying these principles to the facts of the case we find that mr alexander received taxable nonemployee compensation from mr mullens mr mullens died before trial hence we cannot know for certain his intent in making the payments to mr alexander however the objective facts demonstrate that mr alexander was paid after he performed work for mr mullens submitted a timesheet showing the number of hours he worked so that mr mullens could submit the timesheets to the trial_court as a cost and get me paid expected to be paid for his work on mr mullens’ private work according to the value of the cases he worked on and his contribution towards their success characterized the dollar_figure payment first as a loan that was forgiven which would not be a gift see sec_61 discharge_of_indebtedness constitutes gross_income and then as an advance paid in anticipation of work he was to perform which would also not be a gift and considered himself to be underpaid and confronted mr mullens both on the telephone and by letter demanding a reasonable wage the totality of these objective facts convinces us that mr mullens did not intend the payments he made to mr alexander to be gifts made from a detached and disinterested generosity petitioners assert that because the notice_of_deficiency was incorrect in that respondent had determined that mr alexander was paid dollar_figure rather than dollar_figure the burden_of_proof shifted to respondent to prove petitioners’ correct taxable_income petitioners’ assertion is not sustainable as we noted supra page this case does not turn on the burden_of_proof respondent concedes that his dollar_figure determination is erroneous and petitioners concede that mr alexander sec_108 excludes the discharge_of_indebtedness from gross_income if the debt was discharged under five specific circumstances petitioners have not argued or provided evidence to demonstrate that they meet the requirements of any of the exceptional circumstances received dollar_figure from mr mullens the question we must decide is the characterization of the dollar_figure is it a nontaxable_gift or is it taxable_income respondent’s concession as to the amount mr alexander received from mr mullens does not affect its characterization next petitioners argue that the moneys that mr alexander received could not be compensation because the amount was insufficient to induce him to work for mr mullens mr alexander maintains that the motivation for rendering his services was for the duty that he felt that he owed to the community of injured workers that have given him an acceptable lifestyle for more than years mr alexander’s motives are not in question but we are mindful that when he performed his work for mr mullens he was a disbarred attorney and mr mullens knew this mr alexander was paid dollar_figure for to hour sec_3 of work which amounted to dollar_figure to dollar_figure per hour we do not believe this to be an unreasonably low rate of pay for a disbarred attorney the dollar_figure expense reimbursement that mr alexander received is also includible in his income see 434_us_77 cash meal allowance is taxable_income 73_tc_164 stipends are taxable_income 3these hours are the sum of hours working on the wal-mart case and to hours working on mr mullens’ private work mr alexander also asserts that if he were an injured worker in a workers’ compensation case the judge would not consider him to be an employee eligible to receive workers’ compensation benefits petitioners have not cited any specific statute or case to support this bold assertion rather they refer to two unreported cases with no citations nor do petitioners attempt to establish that the standard for determining employment under colorado’s workers’ compensation laws is similar to the rules set forth in the code in sum we find that the dollar_figure that mr mullens paid to mr alexander is includible in petitioners’ income ii mr alexander’s social_security disability payments sec_86 requires the inclusion in gross_income of up to of social_security_benefits including disability benefits received during the taxable_year see sec_86 d see also 123_tc_245 aff’d 436_f3d_344 2d cir watts v commissioner tcmemo_2009_ petitioners concede that mr alexander received dollar_figure in social_security disability benefits and they do not dispute respondent’s determination that because of petitioners’ other income of mr alexander’s social_security sec_86 defines social_security_benefits to include amounts received under tit ii of the social_security act u s c secs as amended which include social_security disability benefits id sec_423 benefits is taxable see sec_86 thus petitioners concede that dollar_figure of mr alexander’s social_security disability benefits constitutes taxable_income and that they owe tax as respondent determined petitioners claim that if the court were to find that the payments that mr alexander received constituted taxable_income which we have found mr alexander would be obligated to repay the social_security administration the amounts he received consequently petitioners seek an equitable_adjustment to mr alexander’s taxable social_security disability payments in this respect petitioners argue this court may state that it is not a court of equity the undersigned takes offense at such a holding this court does equity on a routine basis the innocent spouse doctrine is regularly determined by this court that doctrine is no less equitable than the ruling requested herein the amount_paid to w alexander by the ssa social_security administration is not disputed in fact petitioners admit that they owe taxes on that amount the only reason that those taxes have not all ready been paid is that any amount_paid by mullens as taxable_income should be deducted from those payments even though the government would like a double payment it cannot be expected if the payments received from mullens were taxable then w alexander should not have received that amount from ssdi despite petitioners’ conviction this court is not a court of equity see 484_us_3 50_tc_567 aff’d 414_f2d_265 10th cir our decisions in innocent spouse cases are governed by statute not by equitable doctrines see sec_6015 and we are mindful that the code provides for social_security_benefits to be adjusted for repayments during the tax_year sec_86 provides for purposes of this section the amount of social_security_benefits received during any taxable_year shall be reduced by any repayment made by the taxpayer during the taxable_year of a social_security_benefit previously received by the taxpayer whether or not such benefit was received during the taxable_year sec_86 defines the term social_security_benefit as any amount received by the taxpayer by reason of entitlement to-- a a monthly benefit under title ii of the social_security act or b a tier_1_railroad_retirement_benefit thus sec_86 allows a taxpayer to reduce the amount of social_security_benefits includible in income if the taxpayer repays the social_security_benefits received during the same tax_year petitioners however have not done so we therefore find that of mr alexander’s social_security disability payments is includible in petitioners’ income as provided by sec_86 iii sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty of dollar_figure for sec_6662 imposes a accuracy-related_penalty on any portion of an underpayment attributable to inter alia negligence or disregard of rules or regulations subsec b or a substantial_understatement_of_income_tax subsec b negligence as used in sec_6662 is defined as any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs an understatement of income_tax is substantial for purposes of sec_6662 if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the sec_6662 accuracy- related penalty see 116_tc_438 once the commissioner has met his burden of production the taxpayers bear the burden of proving that the penalty is inappropriate by demonstrating for example that their position was supported by substantial_authority under sec_6662 or that they had reasonable_cause for the underpayment and acted in good_faith under sec_6664 see rule a higbee v commissioner t c pincite reasonable_cause and good_faith are determined on a case-by- case basis taking into account all pertinent facts and circumstances sec_1 b income_tax regs respondent has met his burden of production with respect to petitioners’ substantial_understatement_of_income_tax petitioners reported taxable_income of dollar_figure on their tax_return respondent has established that petitioners’ income was dollar_figure for ie the sum of dollar_figure in reported wages plus dollar_figure as the taxable_portion of mr alexander’s social_security disability benefits plus mr alexander’s compensation from mr mullens of dollar_figure thus petitioners reported approximately of their total income petitioners do not assert that there is substantial_authority supporting their position rather they argue that they had reasonable_cause and acted in good_faith in taking their position in this regard they claim that they relied on mr kirmer in filing their tax_return and they could not provide mr kirmer with all of their tax information because they did not timely receive forms from the social_security administration and mr mullens reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6664-4 income_tax regs we have defined reasonable as follows in sum for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners meet the first prong of the neonatology assocs p a test mr kirmer is a competent and experienced tax adviser however petitioners do not meet either the second prong of the test in that they did not provide necessary and accurate information to mr kirmer or the third prong of the test in that they did not rely on mr kirmer’s advice with respect to the second prong of the neonatology assocs p a test petitioners acknowledge that they did not provide mr kirmer with full information however they argue that they should be excused for this failure because they did not timely receive the forms petitioners’ position is unreasonable as they were in possession of all the information necessary to properly report their income with respect to mr alexander’s social_security disability benefits because he was a former attorney who had practiced in the field of social_security disability benefits for years it is unreasonable to believe he needed a form 1099-g to know that the benefits were taxable moreover the dollar_figure in benefits mr alexander received throughout the year was a significant portion of petitioners’ income for it was not something that could be forgotten mrs alexander was also aware or should have been aware that petitioners had received social_security disability benefits she had full access to petitioners’ joint bank account and at trial she answered when asked whether she was aware of the social_security_benefit deposits i probably could have known if i paid attention with respect to the payments received from mr mullens petitioners were well aware that mr alexander had received dollar_figure from him yet they never disclosed this fact to mr kirmer and mr alexander’s two confrontations with mr mullens wherein he demanded additional money on the basis of the benefits of his work make it clear that mr alexander did not consider mr mullens’ payments to be a gift when he received them mr alexander stated that he was not a tax lawyer yet he did not seek mr kirmer’s expert opinion as to the taxation of the payments he received from mr mullens we previously noted that mrs alexander was aware of the payments she had access to petitioners’ joint bank account and she endorsed mr mullens’ dollar_figure check with the notation pay to diane c alexander we have held that t he ultimate responsibility for a correct return lies with the taxpayer who must at least furnish the necessary information to his agent who prepared the return 57_tc_781 and we have held that the fact that a taxpayer did not timely receive information returns does not allow the taxpayer to claim the reasonable_cause defense see brunsman v commissioner tcmemo_2003_291 rejecting the reasonable_cause defense where the taxpayer received only one form 1099-misc but knew he had held two jobs du poux v commissioner tcmemo_1994_448 f ailure to receive tax documents such as form 1099-misc does not excuse taxpayers from the duty to report income petitioners also fail to meet the third prong of the neonatology assocs p a test not only did they not seek mr kirmer’s advice regarding the unreported income at trial mr kirmer stated that had petitioners informed him of the social_security disability benefits he would have reported the amount on the tax_return in conclusion we hold that petitioners failed to show that they had reasonable_cause for or acted in good_faith with respect to the underpayments to reflect the foregoing and concessions by respondent decision will be entered under rule
